Cite as 2020 Ark. 258
                   SUPREME COURT OF ARKANSAS
                                                Opinion Delivered:   June 18, 2020

IN RE RETIREMENT OF LARRY BRADY




                                        PER CURIAM

       The court extends its sincere appreciation to Mr. Larry Brady, Director of the Legal

Services Division for the Administrative Office of the Courts, who is retiring after twenty-

five years of service. Mr. Brady began his service to this court as a law clerk for Justice

George Rose Smith in 1981. We recognize him for his years of dedicated service to this

court and in staffing the many committees of the court.                He has served this court

admirably and the court offers to him best wishes for an active and fulfilling future.